770 F.2d 165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IN RE ROBERT J. AFFELDT.
NO. 85-3363
United States Court of Appeals, Sixth Circuit.
7/19/85

N.D.Ohio
MANDAMUS DENIED
ORDER
BEFORE:  JONES, CONTIE and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's petition for a writ of mandamus.  Copies of the district court docket sheets in civil action nos. 80-450, 82-51, 82-170, 82-15, 82-144, and 84-8021 have been received.


2
Mandamus cannot be used as a substitute for an appeal when an appeal, at the appropriate time, would be the proper remedy to have reviewed the questioned orders.  Will v. United States, 389 U.S. 90 (1967); National City Bank v. Battisti, 581 F.2d 565 (6th Cir. 1977); United States v. Battisti, 486 F.2d 961 (6th Cir. 1973).  Furthermore, petitioner has failed to show any circumstances which justify the granting of the extraordinary relief sought.  Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33 (1980).


3
It is ORDERED that the petition for writ of mandamus be and hereby is denied.